Citation Nr: 1724864	
Decision Date: 06/29/17    Archive Date: 07/10/17

DOCKET NO.  07-28 049A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to a waiver of recovery of an overpayment of compensation benefits in the amount of $6,852.00.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. F. Brandau, Associate Counsel





INTRODUCTION

The Veteran has active duty service in the United States Air Force from May 1962 to May 1966, and from March 1968 to May 1977.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from June 2006 and July 2006 decisions by the Department of Veterans Affairs (VA) Regional Office (RO), and a September 2006 decision by the Committee on Waivers and Compromises.  

In a May 2011 decision, the Board determined that the debt of $6,852,00.00 was properly created and remanded the issue of a waiver of recovery of overpayment for further development.  The case has been returned to the Board for appellate consideration.  


FINDINGS OF FACT

1.  Since December 1993, the Veteran has been in receipt of a 100 percent disability rating for the combination of his service-connected disabilities, to include dysthymic disorder, bilateral hearing loss, tinnitus, and hemorrhoids.

2.  In May 2000 the Veteran was awarded additional monetary benefits for his dependent wife, S.S.L.

3.  The Veteran's wife, S.S.L. died in November 2002, but the Veteran failed to notify the RO about the change in dependency status until June 2006, resulting in an overpayment of $4,452.00.

4.  The Veteran remarried and subsequently abandoned his wife, Z.B.H. and their children, and she filed for an apportionment which was granted in November 2006, resulting in an additional overpayment of $2,400.

5.  The creation of an overpayment was not the result of fraud, misrepresentation, or bad faith.

6.  Recovery of the indebtedness in the amount of $6,852.00 would not violate the standards of equity and good conscience.


CONCLUSION OF LAW

The requirements for waiver of recovery of the overpayment of VA compensation benefits in an amount calculated as $6,852.00 have not been met.  38 U.S.C.A. 
§§ 5107, 5302 (West 2014); 38 C.F.R. §§ 1.962, 1.963, 1.965 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board's duty to notify and assist does not apply to the issue of waiver of the debt.  See Smith v. Gober, 14 Vet. App. 227, 231-32 (2000) (recognizing that the VCAA does not affect cases where issue on appeal is solely one of statutory interpretation).  Specifically, the provisions relating to notice and development are not applicable to cases involving overpayment and indebtedness.  Lueras v. Principi, 18 Vet. App. 435 (2004); Barger v. Principi, 16 Vet. App. 132 (2002).  As such, discussion of whether VA's duties to notify and to assist have been met in regards to this issue is not required.

The Veteran married S.S.L. in November 1978.  She died in November 2002.  The record reflects that at the time of S.S.L.'s death, the Veteran had been receiving VA compensation benefits including additional benefits for his wife S.S.L.  In a May 2000 letter the Veteran was notified that he was receiving additional benefits for his spouse.  The letter also stated that "[y]ou must tell us immediately if there is any change in the number or status of your dependents.  Your failure to quickly tell VA of a dependency change will result in an overpayment which must be repaid."

A Declaration of Status of Dependents (VA Form 21-686c), signed by the Veteran in June 2006, was received at the RO that same month.  This form noted that the Veteran's spouse S.S.L. had died in November 2002.  The form also stated the Veteran had married Z.M.B. in July 2003 and they had three children.  The form was accompanied by S.S.L.'s death certificate and a marriage certificate showing the Veteran married Z.M.B. (now Z.B.H.) in July 2003.  

In a letter dated in June 2006, the RO advised the Veteran that his benefit payments were being reduced because they had received evidence of a change in his marital and/or dependency status.  The letter stated that S.S.L. had been excluded from payments as of December 1, 2002.

In an administrative decision of July 2006, the RO granted additional compensation benefits for the Veteran's dependent spouse, Z.B.H., effective June 5, 2006.  

In July 2006, VA sent the Veteran a letter informing him that the VA created an overpayment to his account due to him not informing VA of the death of his spouse S.S.L.  The letter informed the Veteran he had been overpaid in the amount of $4,452.00, an amount equal to the additional benefits he received for S.S.L. for the period from December 1, 2002 to June 30, 2006.  The letter also noted that since the Veteran was currently receiving VA benefits, VA planned to withhold those benefits until the amount that he was overpaid was recouped.  The letter also explained the Veteran's right to dispute the debt and the right to request a waiver.  

In July 2006, the Veteran's current wife, Z.B.H. submitted a claim for apportionment, and this was granted in October 2006.  The RO informed the Veteran they had received a request for an apportionment from his wife and that they would tentatively reduce his future payments by $600 monthly beginning December 1, 2006 pending their decision.  They further informed the Veteran that should the apportionment be granted, his benefits would be retroactively reduced effective August 1, 2006.  

In September 2006, the Veteran submitted a request for a waiver of recovery of his debt of $4,452.00.  Later that same month, the Committee on Waivers and Compromises denied his waiver request.  

In a September 2006 statement, the Veteran asked the RO to adjust his compensation benefits by reducing the benefits by $1000 beginning with the next payment and thereafter continue the tentative reduction of $600 per month beginning December 1, 2006.  

An overpayment is created when VA determines that a beneficiary or payee has received monetary benefits to which he or she is not entitled.  See 38 U.S.C.A. § 5302; 38 C.F.R. § 1.962.  An overpayment may arise from virtually any benefits program administered pursuant to VA law, including pension, compensation, dependency and indemnity compensation (DIC), education educational assistance benefits and subsistence allowance, insurance benefits, burial and plot allowances, clothing allowance, and automobile or other conveyance and adaptive equipment allowances.  38 C.F.R. § 1.956(a).

In regards to the overpayment created due to the failure to notify VA of S.S.L.'s death, the Board notes that the effective date of a reduction of pension or compensation by reason of marriage, annulment or divorce on or after October 1, 1982, or death of a dependent of a payee, shall be the last day of the month in which such marriage, annulment, divorce or death occurs.  38 U.S.C.A. § 5112(b)(2) (West 2014); 38 C.F.R. § 3.501(d)(2) (2016).  

The effective date of payment of benefits for a dependent spouse is the date of marriage, if the claim is received within one year; otherwise, the date notice is received of the dependent's existence.  38 U.S.C.A. § 5110(f); 38 C.F.R. § 3.501(b).

The Veteran's spouse S.S.L. died in November 2002.  At the time of S.S.L.'s death, the Veteran was receiving additional compensation benefits for S.S.L. as a dependent spouse.  However, pursuant to 38 U.S.C.A. § 5112(b)(2) and 38 C.F.R. § 3.501(d)(2), he was no longer entitled to additional compensation benefits for S.S.L. as a dependent effective November 30, 2002.

In cases where there has been no finding of fraud, misrepresentation, or bad faith on the Veteran's part, repayment of the subject debt may be waived.  38 U.S.C.A. § 5302(a).  Waiver will be granted when recovery of the indebtedness would be against equity and good conscience.  38 U.S.C.A. § 5302(a); 38 C.F.R. §§ 1.963(a), 1.965(a).  Pursuant to the provisions contained in 38 U.S.C.A. § 5302 and 38 C.F.R. § 1.964(e), a request for a waiver of an overpayment must be made within 180 days of the date of notification of the indebtedness.  The Veteran made a timely request in August 2006. 

The standard of "equity and good conscience" will be applied when the facts and circumstances in a particular case indicate a need for reasonableness and moderation in the exercise of the Government's rights.  38 C.F.R. § 1.965(a).  In deciding whether collection would be against equity and good conscience, the following factors are for consideration: (1) fault of debtor, where actions of the debtor contribute to creation of the debt; (2) balancing of faults, weighing fault of debtor against VA fault; (3) undue hardship, whether collection would deprive debtor or family of basic necessities; (4) defeat the purpose, whether withholding of benefits or recovery would nullify the objective for which benefits were intended; (5) unjust enrichment, failure to make restitution would result in unfair gain to the debtor; (6) changing position to one's detriment, reliance on VA benefits results in relinquishment of a valuable right or incurrence of a legal obligation.  These factors are not meant to be all inclusive.  38 C.F.R. § 1.965(a).

As noted above, the Veteran knew or should have known that it was his duty to notify VA of the change in dependency status based on the language of the May 2000 letter notifying him to do so.  While the Board understands the Veteran's contentions about his age and the nature of his disabilities, as well as his contentions that withholding his payments would nullify the objective for which they were intended to serve, ultimately it was still the Veteran's responsibility to notify VA once his wife S.S.L. had passed.  Therefore, the Board finds that the Veteran is at fault and his failure to notify VA contributed to creation of the debt.  It is also noted that VA received a request for apportionment from the Veteran's spouse Z.B.H. in June 2006.  

Collection of the debt would not deprive the Veteran of the basic necessities or otherwise produce undue hardship.  The Veteran had already agreed to an apportionment of $500 per month for the overpayment caused by failing to report his wife S.S.L.'s death.  Moreover, he receives VA compensation at the 100 percent rate, and he receives $2,768.12 monthly, not counting the $500 amount apportionment his wife Z.B.H. and children receive.  Given the funds available to the Veteran, the Board finds that collection of the debt would not create an undue hardship.  Of note, compensation benefits are awarded to a Veteran for disability that affects employment and earning capacity.  For the same reasons above, the Board finds that collection of the debt would not defeat the purpose for which the benefits were intended.  Again, funds are available to the Veteran to repay the debt and maintain his household even in light of the Veteran's significant disability.  

Failure to make restitution would result in unfair gain to the Veteran and unjust enrichment.  The Veteran was paid an additional amount to compensate for his wife S.S.L. for approximately four years after her death.  Moreover, the RO has determined that the Veteran's estranged wife Z.B.H. and his children are entitled to an apportionment and would not be able to monetarily survive without it.  If waiver were allowed it would essentially provide the Veteran with more compensation than a similarly situated Veteran because the Veteran in this case collected benefits for a non-living relative for four years and received benefits for dependents that appear to be not in his custody.  

There is no indication the Veteran relinquished a valuable right, changed his position to his detriment, or incurred a legal obligation as a result of receiving extra compensation benefits.  

In sum, the Board finds that the principles of equity and good conscience would not be violated if VA were to recover the overpayment in question.  The Veteran has been found to be at fault in the creation of the debt, and the retention of the overpayment would unfairly enrich the Veteran.  There is also no evidence suggesting that repayment of the debt would deprive the Veteran of the ability to provide for basic necessities of life, and recovery of the overpayment would not defeat the purpose for which the benefits were intended.  Accordingly, the Board finds that the preponderance of the evidence is against the claim and waiver of recovery of the overpayment of VA disability benefits is not warranted.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Entitlement to a waiver of recovery of an overpayment of compensation benefits in the amount of $6,852.00 is denied.  




____________________________________________
LANA K. JENG
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


